Citation Nr: 0102783	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a total vaginal 
hysterectomy.

2.  Recoupment of the veteran's separation pay from VA 
disability benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty from January 1976 to March 
1978, and from October 1982 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In January 1998, the RO denied a claim for service 
connection for a total vaginal hysterectomy.  The veteran 
appealed.  In March 1998, the RO inter alia granted special 
monthly compensation based on loss of a creative organ.  In 
the RO's April 1998 letter notifying the veteran of its March 
1998 decision, the RO informed the veteran that, because she 
had received separation pay, and because the law did not 
allow full payment of both separation pay and VA 
compensation, VA was withholding compensation.  The veteran 
appealed the RO's decision to withhold compensation.  

A review of the veteran's substantive appeals, received in 
June 1998 and November 2000, shows that she requested a 
hearing in Washington, D.C.  However, in a letter received in 
January 2001, the veteran stated that she wished to withdraw 
her requests for a hearing.  See 38 C.F.R. § 20.702(e) 
(2000).  Accordingly, the Board will proceed without further 
delay.

In an October 2000 statement of the case, the RO framed the 
issue as "Whether the withholding of the veteran's benefits 
for recoupment of separation pay was correct."  
For the reasons provided below, the Board has determined that 
this issue is more accurately characterized as stated on the 
cover page of this decision.  This issue is the subject of 
the REMAND portion of this opinion.  


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran's total vaginal hysterectomy is related to her 
service.

CONCLUSION OF LAW

The veteran's total vaginal hysterectomy was not incurred or 
aggravated during active duty.  38 U .S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  In this case, the veteran has been 
afforded a VA examination, an etiological opinion has been 
obtained from a VA physician, and VA  and non-VA hospital and 
treatment reports have been associated with the claims files.  
There is no indication or allegation that relevant medical 
records exist which are obtainable and which have not been 
associated with the claims files.  

Of particular note, the Board notes that the veteran has 
argued in a May 2000 letter that the RO failed to comply with 
the Board's instructions in its March 1999 remand.  
Specifically, the veteran argues that the RO failed to "take 
the medical statement of the performing physician before 
making a ruling."  This is apparently a reference to a 
report of contact (VA Form 119), dated in January 1998.  In 
its remand, the Board noted that this VA Form 119 contained 
an opinion from "Dr. Johnson" to the effect that the 
veteran's total vaginal hysterectomy was unrelated to her 
service-connected condition.  The Board stated that this was 
not viable evidence, and instructed the RO that it was at 
liberty to supplement the record with a medical opinion.  

The Board finds that the RO has substantially complied with 
the Board's March 1999 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In this regard, it is clear that the 
Board's remand informed the RO that it may obtain a medical 
opinion Although the Board stated that if a medical opinion 
was obtained it should come "from the doctor."  However, 
the Board's remand must be read in context, and when this is 
done it is clear that the Board did not instruct the RO that 
should it obtain a medical opinion, it must come from Dr. 
Johnson.  The Board further notes that it does not consider 
Dr. Johnson's opinion as viable evidence, and that it has not 
used that opinion in deciding this case.  In addition, the RO 
obtained an etiological opinion in April 2000.  As a final 
matter, the Board points out that, contrary to the veteran's 
assertions, the April 2000 opinion appears to have been based 
on a complete review of the veteran's C-files.  The Board is 
therefore satisfied that all relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained and that no further assistance is required to comply 
with the duty to assist her as mandated by the Veterans 
Claims Assistance Act.

In October 1997, the veteran filed a claim for service 
connection for her total vaginal hysterectomy.  The veteran 
essentially asserts that her total vaginal hysterectomy is a 
result of her service.  In particular, she asserts that she 
has had the same symptoms, specifically pelvic pain, since 
her service, and that her total vaginal hysterectomy is 
related to the use of an intrauterine device (IUD) during 
service.  

In January 1999, the RO denied the claim.  The veteran 
appealed, and in March 1999, the Board remanded the claim for 
service connection for additional development.  The RO 
subsequently affirmed its denial, most recently in July 2000, 
after it determined that the preponderance of the evidence 
was against the claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See 38 C.F.R. § 
3.303(d) (2000).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran's service medical records include a report, dated 
in August 1975, which shows that the veteran reported using 
an IUD.  A report, dated in February 1976, shows that she 
complained of abdominal pain from her IUD.  Subsequently 
dated reports show that she continued to complain of left 
lower quadrant pain.  The veteran's separation examination 
report from her first period of service, dated in January 
1978, does not show any specific complaints or diagnoses 
involving her reproductive system.  A report, dated in March 
1978, indicates that she began using an IUD in March 1975 
(prior to her first period of service).  

With regard to her second period of active duty, the service 
medical records include a January 1982 examination report 
which notes that the veteran reported having heavy menstrual 
periods lasting five to six days for the past several years 
since she has had an IUD.  The report does not contain any 
specific diagnoses involving her reproductive system.  An 
associated "female family planning record" indicates that 
the veteran was using an IUD.  The service medical records 
show that the veteran began complaining of left lower 
quadrant pain in about April 1982, that she was fitted for a 
diaphragm in April 1983, that she was afforded extensive 
testing, and that she received multiple diagnoses, to include 
chronic left lower quadrant pain, Monilia, pelvic 
inflammatory disease, a possible ovarian cyst and 
gastrointestinal disorders.  In January 1985, she underwent a 
laparoscopic examination which described a completely normal 
pelvis.  The veteran's separation examination report, dated 
in March 1985, indicates that her last pap smear was in 
November 1983, and was within normal limits.  An accompanying 
report of medical history shows complaints of chronic pelvic 
pain dating to 1983, etiology undetermined, with current 
complaints.  

As for the post-service medical evidence, a May 1985 VA 
examination report contains a diagnosis of chronic left-sided 
pelvic pain of uncertain etiology.  A May 1986 VA examination 
report contains a diagnosis of pelvic pain, left side, 
probable adhesions.  A report from Jose H. Cortes, M.D., 
dated in October 1986, indicates that he treated the veteran 
for complaints of pelvic pain, and that she had pelvic 
inflammatory disease.  In December 1986, the veteran 
underwent an ultrasound and proctosigmoidoscopy at VA, the 
report of which notes that a vaginal examination revealed a 
retroverted, retroflexed uterus with tenderness on the left 
side.  The proctosigmoidoscopy indicated a normal rectum and 
sigmoid colon.  A February 1987 examination report, 
apparently from Jackson Hospital, contains impressions of 
chronic pelvic inflammatory disease and chronic pelvic pain 
syndrome.  A report from Nikorn Arunakul, M.D., dated in 
February 1988, shows that the veteran underwent an 
exploratory laparotomy for complaints of pelvic pain.  Her 
left ovary was removed, as was a multinodulated fibroid 
uterus.  The diagnoses were recurrent intractable abdominal 
pain, leiomyomata uteri, multiple, benign multicystic ovary, 
and ruptured hemorrhagic cyst of left ovary.  A March 1989 VA 
examination report contains a diagnosis of endometriosis and 
fibroids.  VA outpatient treatment reports, dated between 
1990 and 1997, show treatment for ongoing complaints of 
pelvic pain, and records dated in October 1995 and July 1996 
note use of an IUD (the July 1996 report dates this use back 
to 1993).  In August 1997, the veteran underwent a dilation 
and curettage and hysterectomy for irregular bleeding.  The 
results showed a normal uterus and findings, although there 
were suggestions of adenomyosis in the pathology report.  A 
VA hospital report shows that in October 1997, she underwent 
a vaginal hysterectomy with a diagnosis of adenomyosis.  VA 
outpatient treatment reports, dated between 1997 and 2000, 
show treatment for ongoing complaints of pelvic pain.  The 
diagnoses included adhesion pain and chronic left lower 
quadrant abdominal pain.  

The Board initially notes that the veteran clearly has a 
history of pelvic pain dating back to her service, and that 
she has been granted service connection for status post 
removal left ovary (initially characterized as "ovarian 
infection, left, with chronic pain").  This disability is 
currently evaluated as 10 percent disabling.  She has also 
been granted special monthly compensation based on the loss 
of a creative organ.  She is therefore currently being 
compensated both for her pelvic pain and the loss of her left 
ovary.  The issue is whether her total vaginal hysterectomy 
is related to her service.  

The Board finds that the preponderance of the evidence is 
against a finding that there is a nexus between the veteran's 
total vaginal hysterectomy and the veteran's service.  In 
this regard, in August 1999, the RO requested an examination 
and etiological opinion. A review of the physician's report 
shows that she stated that she had performed an extensive 
review of the veteran's medical history lasting "many 
hours," as well as an examination.  However, the examiner 
noted that the veteran had a complex, long-term medical 
history, and concluded that she could not determine whether 
the veteran's hysterectomy was attributable to her service.  
She recommended that the issue be referred to a specialist.  

In April 2000, the RO obtained a gynecological opinion from a 
VA physician.  The physician stated that the veteran's 
vaginal hysterectomy was not service connected.  The Board 
finds that the VA physician's April 2000 opinion is highly 
probative evidence which weighs against the claim.  In this 
opinion, it was indicated that a review the veteran's claims 
files had been made, to include the August 1999 VA 
gynecological examination report, which contains a very 
detailed, comprehensive medical history.  The physician 
essentially concluded that although the veteran had a history 
of pelvic pain dating back to her service, the veteran's 
claim was not supported by past or current clinical data or 
the historical record, including military records.  The 
physician's opinion is accompanied by a rationalized 
explanation, which noted, in part, that the veteran's chart 
was full of misdiagnoses and misinformation.  In this regard, 
the physician discussed the lack of evidence of fibroids and 
infection, and he explained why the veteran's diagnosis of 
adenomyosis at the time of her hysterectomy was not 
associated with her left lower quadrant pain.  The Board 
further points out that the April 2000 opinion is 
uncontroverted, i.e., there is no medical opinion of record 
which relates the veteran's total vaginal hysterectomy to her 
service.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
total vaginal hysterectomy, and that the claim must be 
denied.  

In reaching this decision, the Board has considered the 
veteran's contention that her total vaginal hysterectomy is 
related to her service.  In particular, the Board has 
considered her argument that the claimed disability is 
related to the use of an IUD during service.  In this regard, 
the Board has included the veteran's history of IUD use as 
set forth in the medical evidence.  The Board points out that 
this history includes notations indicating that the veteran 
used an IUD prior to her first period of service, inbetween 
her first and second periods of service, and after her second 
period of service.  In any event, as previously stated, the 
claims files do not contain a medical opinion which relates 
the veteran's total vaginal hysterectomy to her service, to 
include use of an IUD during service.  In addition, while the 
veteran is competent to testify as to symptomatology she has 
experienced, without medical expertise or training, she is 
not competent to offer a medical opinion as to diagnosis or 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for total vaginal hysterectomy is denied.


REMAND

In March 1998, the RO inter alia granted special monthly 
compensation based on loss of a creative organ.  In the RO's 
April 1998 letter notifying the veteran of the March 1998 
decision, the RO informed the veteran that, because she had 
received separation pay, and because the law did not allow 
full payment of both separation pay and VA compensation, VA 
was withholding compensation.  The veteran appealed the RO's 
determination.  

The veteran's DD Form 214 for her second period of service 
indicates that she received separation pay in the amount of 
$10, 615.92.  

A "report of contact," (VA Form 119), dated in April 1998, 
states that an "MSC" showed that the veteran received 
separation pay of $15,000, and that there is no proof of this 
in the C-file.  The report indicates that the veteran was 
contacted by telephone, and that she stated that she received 
$15,000 in separation pay from the Air Force.  Subsequent 
development of this issue, to include a review of a November 
2000 audit, shows that the $15,000 figure was adopted by the 
RO.  

Under 10 U.S.C.A. § 1174(h)(2), VA must recoup from VA 
disability compensation the amount of military disability 
separation pay payable for the same disability, and that the 
VA shall deduct from "disability compensation an amount equal 
to the total amount of separation pay, severance pay and 
readjustment pay received."  The deduction of military 
disability severance pay from VA disability compensation 
prevents the duplication of payments and ensures that a 
veteran is not paid twice for the same disability.  See 38 
U.S.C.A. § 5304; VAOPGCPREC 67- 91, 56 Fed. Reg. 50,153 
(1991).  

In this case, there is no independent record which shows that 
the veteran received separation pay above the $10,615.92 
mentioned in her DD Form 214.  On REMAND, the RO should 
determine the exact amount of separation pay received by the 
veteran, and whether such separation pay is to be recouped.  

In addition, 38 U.S.C.A. § 1174(h)(2) also provides that 
recoupment is not to include "the amount of Federal taxes 
withheld from such pay (such withholding being at the flat 
withholding rate for Federal income tax withholding, as in 
effect pursuant to regulations prescribed under chapter 24 of 
the Internal Revenue Code of 1986)."  

Here, the RO's decision does not include a discussion of 
whether Federal taxes were withheld from the veteran's 
separation pay, and, if so, how this affected the amount to 
be recouped.  On remand, if recoupment is warranted, the RO 
must determine whether any Federal taxes were withheld from 
the veteran's separation pay, and, if so, the effect such 
withholding has on the amount to be recouped.  

Finally, in a July 2000 decision, the RO denied the veteran's 
claim of entitlement to an increased rating for service-
connected status post removal left ovary, evaluated as 10 
percent disabling.  In August 2000, the veteran submitted a 
notice of disagreement with this decision.  As such, the RO 
should issue a statement of the case with regard to this 
claim.  See 38 C.F.R. § 19.26 (2000); Manlincon v. West, 12 
Vet. App 238 (1999) (a notice of disagreement initiates 
review by the Board of the RO's denial, thus, the next step 
is for the RO to issue a statement of the case on the denial 
of the issue).  Similarly, the VA General Counsel raised the 
point in VAOPGCPREC 9-99 that there were due process concerns 
if the Board would dismiss a claim for failure to perfect an 
appeal if the veteran was not provided notice and opportunity 
to be heard on this point.  VAOPGCPREC 9-99 (Aug. 18, 1999).

For the above reasons, this matter is REMANDED to the RO for 
the following action:

1.  The RO should adjudicate the issue of 
whether the veteran's separation pay 
should be recouped from VA disability 
benefits, and, if so, the correct amount 
to be recouped.  As appropriate, the RO's 
decision should include a discussion as 
to whether any amount to be recouped 
should be reduced pursuant to the 
provision excluding withholding of 
Federal taxes.  See 10 U.S.C.A. 
§ 1174(h)(2).  If the RO determines that 
recoupment is warranted, the RO should 
specifically note how it arrived at the 
amount of the veteran's separation pay to 
be recouped.  

2.  A statement of the case should be 
issued to the veteran and her 
representative by the RO with respect to 
the veteran's claim of entitlement to an 
increased rating for service-connected 
status post removal left ovary, evaluated 
as 10 percent disabling.  The veteran and 
her representative should be informed of 
the necessity of filing a substantive 
appeal if the veteran wishes to place 
this issue in appellate status.  38 
C.F.R. § 19.26 (2000).

3.  The veteran and her representative 
are informed that they remain under a 
duty to submit evidence in support of the 
claims.  If the veteran has or can obtain 
evidence that establishes the increased 
severity of her service-connected status 
post removal left ovary, or that 
recoupment is not warranted for her 
separation pay (to include whether the 
amount of recoupment is less than 
$15,000) that evidence must be submitted 
by her to the RO.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran is free 
to submit additional evidence in support of her claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 



